Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. PG-Publication # 2018/0206132), in view of Xiong et al. (U.S. PG-Publication # 2019/0149379), and in view of Gong et al. (U.S. PG-Publication # 2020/0068497).

        Consider claims 1 and 14, Guo et al. clearly disclose a method for wireless communication at a user equipment (UE), comprising:
         receiving a configuration message indicating a first quasi co-location (QCL) association between a physical uplink control channel and an uplink sounding reference signal (SRS) transmission for at least one time and frequency domain channel parameter (par. 244 (the gNB can indicate one Tx beam in the DCI that ), par. 245 (the gNB can indicate one NR-SRS resource index (SRI) to a UE and the UE can be requested to apply the Tx beamformer or Tx precoder on the DMRS for uplink transmission so that the antenna port(s) of DMRS is QCLed of Tx spatial information to a NR-SRS resource previously transmitted identified by the indicated SRI…… The UE can be requested to apply a Tx beamformoer or Tx precoder on the DMRS of indicated physical channel so that the antenna port(s) of the DMRS is QCLed to the indicated SRI. The physical channel can be NR-PUSCH, NR-PUCCH and/or NR-SRS))) and a second QCL association between the physical uplink control channel and the uplink SRS transmission;
         transmitting, in accordance with the first QCL association or the second QCL assocaiation, a control channel transmission via the physical uplink control channel using an antenna port that is quasi co-located with at least one antenna port for transmitting the uplink SRS transmission (par. 245 (The UE can be requested to apply a Tx beamformoer or Tx precoder on the DMRS of indicated physical channel so that the antenna port(s) of the DMRS is QCLed to the indicated SRI. The physical channel can be NR-PUSCH, NR-PUCCH and/or NR-SRS)); and
         transmitting, in accordance with the first  QCL association or the second OCL assication, the uplink SRS transmission via the at least one antenna port (par. 245 (The UE can be requested to apply a Tx beamformoer or Tx precoder on the DMRS of indicated physical channel so that the antenna port(s) of the DMRS is QCLed to the indicated SRI. The physical channel can be NR-PUSCH, NR-PUCCH and/or NR-SRS)).
          However, Guo et al. do not specifically disclose at least one time and frequency domain channel parameter.
          In the same field of endeavor, Xiong et al. clearly show at least one time and frequency domain channel parameter (par. 58 (In one embodiment of the invention, for the gNB to finish a link adaptation, e.g. to identify which antenna port(s) should be better, the PUCCH and some SRS resources can be Quasi Co-Located (QCLed) with other parameters such as an average gain, a delay spread, a Doppler spread, a Doppler shift, one or more average delay parameters, and one or more spatial Rx parameters)): 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show at least one time and frequency domain channel parameter, as taught by Xiong, so that transmission performance can be enhanced.
               However, Guo and Xiong do not specifically disclose a second QCL association between the physical uplink control channel and the uplink SRS transmission.
           In the same field of endeavor, Gong et al. clearly show
a second QCL association between the physical uplink control channel and the uplink SRS transmission (par. 88 (In the present disclosure, QCL can refer to one or more of LTE Quasi-Co-Location (QCL) and spatial QCL defined for New Radio (NR) wherein the QCL information indicating a RS relationship between at least two different reference signals (RSs)), par. 120 (another implementation of the aspect provides that the UE is configure to support a specific PL for separate RS relationship or QCL information, wherein for PUSCH, PUCCH, or SRS with a first RS relationship or QCL information, the PL of the first power control parameter set is estimated according to a DL RS associated with the first RS  relationship or QCL information and wherein for PUSCH, PUCCH, or SRS with a second RS relationship or QCL information, the PL of the second power control parameter set is estimated according to a DL RS associated with a second RS relationship or RS QCL information, wherein the RS relationship or QCL is dynamically indicated with at least one of DCI, RRC signaling and MAC CE); EN: A second RS relationship or QCL information).
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, show at least one time and frequency domain channel parameter, as taught by Xiong, and show a second QCL association between the physical uplink control channel and the uplink SRS transmission, as taught by Gong, so that transmission performance can be enhanced.




         Claims 2-3, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. PG-Publication # 2018/0206132), in view of Xiong et al. (U.S. PG-Publication # 2019/0149379), and in view of Li et al. (U.S. PG-Publication # 2019/0357205).

          Consider claim 2, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose one spatial domain filter parameter.
          In the same field of endeavor, Li et al. clearly show: 
          receiving the configuration message indicating the second QCL association between the uplink SRS transmission and the physical uplink control channel for at least one spatial domain filter parameter, wherein the control channel transmission and the uplink SRS transmission are each transmitted in accordance with the at least one spatial domain filter parameter (par. 20 (the first spatial resource set is a subset of a second spatial resource set, the second spatial resource set includes a plurality of spatial resources used to send second uplink control information by the terminal, and the second uplink control information and the first uplink control information are different types of information), par. 97 (quasi co-location (quasi co-located, QCL)… The large scale parameter may include… a spatial parameter (spatial parameter or spatial Rx parameters)), par. 98 (The spatial parameter may include …a spatial filter or a spatial filtering parameter)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show one spatial domain filter parameter, as taught by Li, so that transmission performance can be enhanced.


          Consider claim 3, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose the second SRS transmission differing from the SRS transmission.
          In the same field of endeavor, Li et al. clearly show: 
          the second SRS transmission differing from the uplink SRS transmission (par. 96 (the different beams have different QCL information), par. 97 (quasi co-location (quasi co-located, QCL)… The large scale parameter may include… a spatial parameter (spatial parameter or spatial Rx parameters)), par. 98 (The spatial parameter may include …a spatial filter or a spatial filtering parameter), par. 124 (to instruct the terminal to use different transmit beams, information that a DMRS port carrying a PUCCH or a PUSCH and an SRS port carrying a PUCCH or a PUSCH are QCLed with respect to a specific parameter may be added to the first indication information)).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show the second SRS transmission differing from the SRS transmission, as taught by Li, so that transmission performance can be enhanced.


          Consider claim 8, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose one type of uplink control information.
          In the same field of endeavor, Li et al. clearly show: 
         receiving the configuration message indicating at least one type of uplink control information of a plurality of different types of uplink control information to which the first QCL association or the second QCL association applies (par. 124 (In this application, to instruct the terminal to use different transmit beams, information that a DMRS port carrying a PUCCH or a PUSCH and an SRS port carrying a PUCCH or a PUSCH are QCLed with respect to a specific parameter may be added to the first indication information. The QCL parameter may an AOA or a spatial correlation between the transmit antennas)).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show at least one type of uplink control information, as taught by Li, so that transmission performance can be enhanced.


          Consider claim 12, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose one time and frequency domain channel parameter includes at least one of a doppler shift, a doppler spread, an average delay, a delay spread, or any combination thereof.
          In the same field of endeavor, Li et al. clearly show: 
          wherein the at least one time and frequency domain channel parameter includes at least one of a doppler shift, a doppler spread, an average delay, a delay spread, or any combination thereof. (par. 97 (A quasi co-location (quasi co-located, QCL) relationship between two antenna ports means that a channel large scale parameter of one antenna port may be inferred (infer) from a channel large scale parameter conveyed (conveyed) by another antenna port. The large scale parameter may include one or more of an average gain (average gain), an average delay (average delay), delay spread (delay spread), a Doppler shift (Doppler shift), Doppler spread (Doppler spread), and a spatial parameter (spatial parameter or spatial Rx parameters))).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show at least one time and frequency domain channel parameter includes at least one of a doppler shift, a doppler spread, an average delay, a delay spread, or any combination thereof, as taught by Li, so that transmission performance can be enhanced.



          Consider claim 13, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose one time and frequency domain channel parameter includes at least at least one time and frequency domain channel parameter is a large-scale time and frequency domain channel parameter.
          In the same field of endeavor, Li et al. clearly show: 
          wherein the at least one time and frequency domain channel parameter is a large-scale time and frequency domain channel parameter (par. 97 (A quasi co-location (quasi co-located, QCL) relationship between two antenna ports means that a channel large scale parameter of one antenna port may be inferred (infer) from a channel large scale parameter conveyed (conveyed) by another antenna port. The large scale parameter may include one or more of an average gain (average gain), an average delay (average delay), delay spread (delay spread), a Doppler shift (Doppler shift), Doppler spread (Doppler spread), and a spatial parameter (spatial parameter or spatial Rx parameters))).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show at least one time and frequency domain channel parameter is a large-scale time and frequency domain channel parameter, as taught by Li, so that transmission performance can be enhanced.





         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. PG-Publication # 2018/0206132), in view of Xiong et al. (U.S. PG-Publication # 2019/0149379), and in view of MolavianJaziet al. (U.S. PG-Publication #2019/0313348).


          Consider claim 4, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose a first service type of a plurality of different service types to which the QCL association applies.
          In the same field of endeavor, MolavianJazi et al. clearly show: 
          receiving the configuration message indicating a first service type of a plurality of different service types to which the first QCL association or the second QCL association applies (par. 237 (identifying the lower priority uplink carrier of the plurality of uplink carriers according to a priority rule includes identifying a numerology of each of the plurality of uplink carriers, identifying a service type or traffic type associated with each of the plurality of uplink carriers)).                 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show a first service type of a plurality of different service types to which the first QCL association or the second QCL association applies, as taught by MolavianJazi, so that transmission performance can be enhanced.




         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. PG-Publication # 2018/0206132), in view of Xiong et al. (U.S. PG-Publication # 2019/0149379) and MolavianJaziet al. (U.S. PG-Publication #2019/0313348), and in view of Park et al. (U.S. PG-Publication # 2019/0261329).


           Consider claim 5, and as applied to claim 4 above, Guo et al. clearly disclose the device as described.
           However, Guo et al. do not specifically disclose the service types is configured to have a latency specification that is lower than a latency specification for a second service type. 
           In the same field of endeavor, Park et al. clearly show:
           wherein the first service type of the plurality of different service types is configured to have either a latency specification that is lower than a latency specification for a second service type (par. 75 (a design of a communication system in which a service and/or a UE sensitive to reliability and latency. As such, an introduction of a next generation RAT has been discussed currently, which considers enhanced mobile broadband communication, massive MTC, Ultra-Reliable and Low Latency Communication (URLLC), and the like, and such a technology is referred to as `new RAT (NR))), a reliability specification that is higher than a reliability specification for the second service type, or both.                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show the service types is configured to have a latency specification that is lower than a latency specification for a second service type, as taught by Park, so that transmission performance can be enhanced.





         Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. PG-Publication # 2018/0206132), in view of Xiong et al. (U.S. PG-Publication # 2019/0149379), and in view of Park et al. (U.S. PG-Publication # 2015/0180625), hereinafter “Park2”.

          
          Consider claim 6, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose one type physical uplink control channel format to which the first QCL association or the second QCL association applies.
          In the same field of endeavor, Park2 et al. clearly show:
          receiving the configuration message indicating at least one type of physical uplink control channel format of a plurality of different types of physical uplink control channel formats to which the first QCL association or the second QCL association applies (par. 11 (receiving downlink control information including a plurality of resource allocation parts from a base station (BS), and acquiring information on whether or not quasi co-located (QCL)), par. 80 (In the case of a subframe in which a sounding reference signal (SRS) is configured, the last SC-FDMA symbol of the subframe is excluded from the SC-FDMA symbols available for control information transmission. A reference signal is used to detect coherence of the PUCCH. The PUCCH supports various formats according to information transmitted thereon. Table 4 shows the mapping relationship between PUCCH formats and UCI in LTE/LTE-A)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show one type physical uplink control channel format to which the QCL association applies, as taught by Park2, so that transmission performance can be enhanced.



          Consider claim 10, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose applying the first QCL association or the second QCL association when the physical uplink control channel has at least a defined number of resource blocks.
          In the same field of endeavor, Park2 et al. clearly show:
          receiving the configuration message indicating to apply the first QCL association or the second QCL association when the physical uplink control channel has at least a defined number of resource blocks (par. 8 (a method for indicating that specific antenna ports can be assumed to be quasi co-located (QCL) with respect to the resource allocation parts), par. 191 (it would be obvious that the aforementioned indication about CRS RM and whether QCL/NQCL is assumed may also be applied to the conventional method for applying one DMRS configuration to all generally scheduled RBs)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show applying the first QCL association or the second QCL association when the physical uplink control channel has at least a defined number of resource blocks, as taught by Park2, so that transmission performance can be enhanced.



          Consider claim 11, and as applied to claim 1 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose at least one physical uplink control channel resource of a plurality of different physical uplink control channel resources to which the first QCL association or the second QCL association applies.
          In the same field of endeavor, Park2 et al. clearly show:
          receiving the configuration message indicating at least one physical uplink control channel resource of a plurality of different physical uplink control channel resources to which the first QCL association or the second QCL association applies (par. 8 (a method for indicating that specific antenna ports can be assumed to be quasi co-located (QCL) with respect to the resource allocation parts), par. 191 (it would be obvious that the aforementioned indication about CRS RM and whether QCL/NQCL is assumed may also be applied to the conventional method for applying one DMRS configuration to all generally scheduled RBs)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show at least one physical uplink control channel resource of a plurality of different physical uplink control channel resources to which the first QCL association or the second QCL association applies, as taught by Park2, so that transmission performance can be enhanced.





         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. PG-Publication # 2018/0206132), in view of Xiong et al. (U.S. PG-Publication # 2019/0149379) and Park et al. (U.S. PG-Publication # 2015/0180625), hereinafter “Park2”, and in view of Kwak et al. (U.S. PG-Publication # 2019/0007175).


          Consider claim 7, and as applied to claim 6 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose transmitting uplink control information with a range of payload sizes. 
          In the same field of endeavor, Kwak et al. clearly show: 
          wherein the at least one type of physical uplink control channel format is configured to transmit uplink control information with a range of payload sizes (par. 674 (PUCCH format may be determined depending on the type of UCI to be transmitted and/or a payload size)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show transmitting uplink control information with a range of payload sizes, as taught by Kwak, so that transmission performance can be enhanced.





         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. PG-Publication # 2018/0206132), in view of Xiong et al. (U.S. PG-Publication # 2019/0149379), and in view of Hung et al. (U.S. PG-Publication # 2019/0222357).

          Consider claim 9, and as applied to claim 8 above, Guo et al. clearly disclose the device as described.
          However, Guo et al. do not specifically disclose a negative acknowledgement 
          In the same field of endeavor, Hung et al. clearly show:
          wherein the at least one type of uplink control information is configured to include an acknowledgement, a negative acknowledgement, a scheduling request, or any combination thereof. (par. 176 (The UE may transmit a Negative Acknowledgement (NACK) as a feedback of the signal))                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication at a user equipment, as taught by Guo, and show a negative acknowledgement, as taught by Hung, so that transmission performance can be enhanced.



                                             Allowable Subject Matter

 	Claims 15-17 and 19-30 are allowed.





                                       Response to Amendment


            Applicant's arguments filed on 12/27/2021, with respect to claim 1, on pages 8-13 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Guo does not teach or suggest “a second QCL association between the physical uplink control channel and the uplink SRS transmission”. The Examiner has modified the response with a new reference which provides “a second QCL association between the physical uplink control channel and the uplink SRS transmission”. See the above rejections of claim 1, for the relevant interpretation and citations found in Gong, disclosing the new limitation. 








Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
February 1, 2022